© Co N WDA HS BHR WH KB

NO NR NR ND DUN UNGDOMNON NNR a eR
Nn mW HR Ww we ™ DB DO &® NY DA WwW KR WH NB NN DS

Case 2:18-cv-01301-RSL Document 101 Filed 08/13/20 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

WENDY MAGUIRE, an individual,
Plaintiff,
Vv.

ECO SCIENCE SOLUTIONS, INC., a Nevada
corporation; GA-DU CORPORATION, a
Nevada corporation, and MICHAEL
ROUNTREE, an individual; L. JOHN LEWIS,
an individual; DON TAYLOR, an individual;
JEFFERY TAYLOR; an individual; and JOHN
DOE, #1-5, individuals,

Defendants.

 

 

 

NO. 2:18-CV-01301-RSL

ORDER GRANTING PLAINTIFF’S
MOTION FOR ATTORNEY’S FEES AND
COSTS

This Court has considered Plaintiff Wendy Maguire’s “Motion for Attorneys’ Fees and

Costs.” Dkt. # 99, The motion was served on defendants at the addresses provided by defense

counsel when they withdrew (as well as on defendants’ former counsel), but no opposition was

ORDER GRANTING PLAINTIFF’S MOTION FOR

ATTORNEY’S FEES AND COSTS - 1

 
So &2& N WDA WwW HR WH KH M™

No Ne ND ND ONG ONS ON SH ea eA NN a aN a aN a
Nn wD HR DW NH ~~ DB BO DBD NH WDA WH HR WH BH MR DBD

 

Case 2:18-cv-01301-RSL Document 101 Filed 08/13/20 Page 2 of 2

filed. Having reviewed the motion, declaration, and billing records submitted along with the
remainder of the record, the Court finds as follows:

1. The number of hours expended by plaintiff's attorneys is reasonable, and the
Declaration of Rochelle Nelson and billing records adequately detail the number of hours
worked, the type of work performed, and who performed the work.

2. The hourly rates charged by plaintiffs attorneys are reasonable and
commensurate with the rates of similarly experienced attorneys in the area.

3. The lodestar method for determining the amount of an award of attorney’s fees
and costs supports an award of $113,702.00 in attorney’s fees and $2,688.05 in costs, incurred
through July 22, 2020, and that this amount is reasonable in relation to the results obtained.

4. The lodestar calculation of the fees in this matter does not adequately account for
the contingent nature of the fee arrangement in this case, involving a lengthy delay in payment, a
risk that plaintiff might not prevail in the litigation, and the substantial risk that plaintiff may not
be able to collect against the named defendants even when judgment has been entered in her

favor. A lodestar multiplier of 1.75 is appropriate.

For all of the foregoing reasons, plaintiff’s motion for an award of attorney’s fees and

costs incurred through July 22, 2020, in the amount of $201,666.55 is GRANTED.

Dated this 13th day of August, 2020.

Robert S. Lasnik
United States District Judge

ORDER GRANTING PLAINTIFF’S MOTION FOR
ATTORNEYS’ FEES AND COSTS - 2

 
